


Exhibit 10.1






AMENDED AND RESTATED ADVISORY AGREEMENT
THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “AGREEMENT”), dated and
effective as of July 1, 2013 (the “EFFECTIVE DATE”), is by and among WELLS
TIMBERLAND REIT, INC., a Maryland corporation (the “COMPANY”), WELLS TIMBERLAND
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “PARTNERSHIP”),
and WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC, a Georgia limited liability
company (the “ADVISOR”).
WITNESSETH
WHEREAS, the Company intends to maintain its status as a REIT (as defined
below), and intends to continue to invest its funds in investments permitted by
the terms of the Company's Articles of Incorporation and Sections 856 through
860 of the Code (as defined below);
WHEREAS, the Company is the general partner of the Partnership and intends to
conduct all of its business and make all of its investments in Properties (as
defined below) through the Partnership;
WHEREAS, the Company and the Partnership desire to avail themselves of the
experience, sources of information, advice, assistance and certain facilities
available to the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors of the Company all as provided herein;
and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
ACQUISITION EXPENSES. Any and all expenses incurred by the Company, the
Partnership, the Advisor, or any Affiliate of either in connection with the
selection, acquisition or development of any Property, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance
premiums.
ADVISOR. Wells Timberland Management Organization, LLC, a Georgia limited
liability company, any successor advisor to the Company, the Partnership or any
Person(s) to which Wells Timberland Management Organization, LLC, or any
successor advisor, subcontracts substantially all of its functions.
AFFILIATE OR AFFILIATED. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity

1

--------------------------------------------------------------------------------




for which such Person acts as an executive officer, director, trustee, or
general partner, (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with an Advisor-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.
ARTICLES OF INCORPORATION. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
ASSETS UNDER MANAGEMENT. The aggregate value of the Company's interest in the
Properties and Joint Ventures as established in connection with the most recent
estimated valuation conducted pursuant to applicable FINRA rules; provided that
(i) upon the sale of any Property or Properties for an amount greater $5,000,000
in the aggregate since the most recent valuation conducted pursuant to
applicable FINRA rules, Assets under Management shall be reduced by the cost
basis of the Property or Properties sold; and (ii) upon the acquisition of any
Property or Properties for an amount greater $5,000,000 in the aggregate since
the most recent valuation conducted pursuant to applicable FINRA rules, Assets
under Management shall be increased by the value of the Property or Properties
acquired as determined by American Forest Management or another nationally
recognized forestry appraisal firm.
AVERAGE INVESTED ASSETS. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties and Loans secured by real estate before reserves for depreciation,
depletion, bad debts or other similar non-cash reserves, computed by taking the
average of such values at the end of each month during such period.
BOARD OF DIRECTORS OR BOARD. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
BUSINESS COMBINATION. A sale of all or substantially all of the assets of the
Company or the Partnership or the merger of the Company or the Partnership with
another entity where the Stockholders receive in exchange for their Shares
shares of a company that are traded on a national securities exchange, cash, or
a combination thereof.
BYLAWS. The bylaws of the Company, as the same are in effect from time to time.
CAPPED O&O EXPENSES. All Organizational and Offering Expenses other than (i)
with respect to any Offering of Shares registered with the SEC, the selling
commissions and the dealer manager fee described under the heading “Plan of
Distribution” in the prospectus that forms part of the registration statement
with respect to such Offering, and (ii) with respect to any Offering of Shares
that is not registered with the SEC, any expenses in connection with such
un-registered Offering.
CAUSE. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or grossly negligent breach of fiduciary
duty by the Advisor, or a material

2

--------------------------------------------------------------------------------




breach of this Agreement by the Advisor, provided that (i) the Advisor does not
cure any such material breach within 60 days of receiving notice of such
material breach from the Company or the Partnership, or (ii) such material
breach is not of a nature that can be remedied within such period.
CODE. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
COMPETITIVE REAL ESTATE COMMISSION. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
CONTRACT SALES PRICE. The total consideration received by the Company for the
sale of a Property.
CREDIT AGREEMENT. The Second Amended and Restated Credit Agreement, dated as of
September 28, 2012, among Timberlands II, LLC, a Delaware limited liability
company, the Partnership, and CoBank, ACB, as the same may be amended form time
to time.
DIRECTOR. A member of the Board of Directors of the Company.
DISTRIBUTIONS. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
FINRA. The Financial Industry Regulatory Authority, Inc.
GOOD REASON. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company and the
Partnership to assume and agree to perform the Company's and the Partnership's
obligations under this Agreement; or (ii) any material breach of this Agreement
by the Company, provided that (x) the Company does not cure such material breach
within 60 days of receiving notice of such material breach from the Advisor, or
(y) such material breach is not of a nature that can be remedied within such
period.
GROSS PROCEEDS. The aggregate cash purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses.
INDEPENDENT DIRECTOR. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of (i)
ownership of an interest in the Advisor or its Affiliates, (ii) employment by
the Advisor or its Affiliates, (iii) service as an officer or director of the
Advisor or its Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts advised by the Advisor, or (vi) maintenance
of a material business or professional relationship with the Advisor or any of
its Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor and Affiliates
exceeds 5% of either the Director's annual gross revenue during either of the
last two years or the Director's net worth on a fair market value basis. An
indirect relationship shall include circumstances in which a Director's spouse,
parents, children, siblings, mothers or fathers-in-law,

3

--------------------------------------------------------------------------------




sons or daughters-in-law, or brothers or sisters-in-law is or has been
associated with the Advisor, any of its Affiliates, or the Company.
JOINT VENTURE. Any joint venture, limited liability company or other Affiliate
of the Company (other than the Partnership) that owns, in whole or in part on
behalf of the Company, any Properties.
LISTING. The term “LISTING” shall mean that the Shares have been approved for
trading on a national securities exchange. Upon such Listing, the Shares shall
be deemed Listed.
NASAA GUIDELINES. The NASAA Statement of Policy Regarding Real Estate Investment
Trusts as in effect on the date hereof.
NET ASSETS. The total assets of the Company (other than intangibles) at cost,
before deducting depreciation, reserves for bad debt or other non-cash reserves,
less total liabilities, calculated quarterly by the Company of a basis
consistently applied.
NET INCOME. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, depletion, bad debts or other similar non-cash reserves; provided,
however, Net Income for purposes of calculating total allowable Operating
Expenses (as defined herein) shall exclude the gain from the sale of the
Company's assets.
OFFERING. Any offering of Shares, whether or not such offering is registered
with the SEC, but excluding Shares offered under any employee benefit plan.
OPERATING EXPENSES. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including fees
paid to the Advisor, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
loan reserves, (v) incentive fees paid in compliance with Section IV.F of the
NASAA Guidelines and (vi) Acquisition Expenses, real estate commissions on
resale of property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, mortgage loans or other
property (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).
ORGANIZATION AND OFFERING EXPENSES. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
(i) registration of and subsequently offering and distributing its Shares to the
public, which may include but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters'
attorneys); (ii) offering and distributing its Shares in private placements or
any other Offerings that are not registered with the SEC, which may include but
are not limited to, total placement agent fees and commissions (including fees
of the placement agents' attorneys) and initial compliance and reporting set-up
fees; (iii) expenses for printing, engraving and mailing; (iv) salaries of
employees while engaged in sales, education and marketing activities; (v)
charges of transfer agents, registrars, trustees, escrow holders, depositaries
and experts; and (vi) expenses of

4

--------------------------------------------------------------------------------




registration and qualification of the sale of the securities, including taxes
and fees, accountants' and attorneys' fees.
PARTNERSHIP AGREEMENT. The Agreement of Limited Partnership of the Partnership,
as amended from time to time, between the Company, as General Partner and the
Advisor, as the initial Limited Partner.
PERSON. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d) (3) of the
Securities Exchange Act of 1934, as amended.
PROPERTY OR PROPERTIES. Any real property or properties, or any portion thereof,
transferred or conveyed to the Company or the Partnership, either directly or
indirectly.
REIT. A real estate investment trust under Sections 856 through 860 of the Code.
REAL ESTATE DISPOSITION FEE. The fee payable to the Advisor under certain
circumstances in connection with the Sale of one or more Properties pursuant to
Section 8(b).
SALE OR SALES. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including the long-term lease
of any Property, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(B) the Company or the Partnership sells, puts, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company or the Partnership in any joint venture in which it is a co-venturer or
partner; or (C) any joint venture in which the Company or the Partnership as a
co-venturer or partner sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which gives rise to insurance claims or condemnation awards, but
(ii) not including any transaction or series of transactions specified in clause
(i) (A), (i) (B), or (i) (C) above in which the proceeds of such transaction or
series of transactions are reinvested in one or more Properties within 180 days
thereafter.
SHARES. Shares of the Company's common stock, par value $0.01 per share.
SPECIAL UNITS. The separate series of limited partnership interests issued to
Wells Capital, Inc. pursuant to the Partnership Agreement as referenced in
Section 8(d), which Wells Capital, Inc. subsequently transferred to Wells
Timberland Management Organization, LLC.
STOCKHOLDERS. The registered holders of the Shares.
TERMINATION DATE. The date of termination of the Agreement.
TERMINATION EVENT. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or other corporate transaction
involving the Company, (ii) by the Advisor for Good Reason or (iii) by the
Company and the Partnership other than for Cause.
TIMBER MANAGER. Any entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent

5

--------------------------------------------------------------------------------




contractors retained or hired to perform facility management or other services
or tasks at a particular Property.
2%/25% GUIDELINES. The requirement pursuant to the NASAA Guidelines that, in any
12-month period, total Operating Expenses not exceed the greater of 2% of the
Company's Average Invested Assets during such 12-month period or 25% of the
Company's Net Income over the same 12-month period.
2.APPOINTMENT. The Company and the Partnership appoints the Advisor to serve as
its advisor and asset manager as of the Effective Date, on the terms and
conditions set forth in this Agreement, and the Advisor accepts such appointment
as of the Effective Date.
3.DUTIES AND AUTHORITY OF THE ADVISOR. The Advisor undertakes to use its
reasonable efforts (1) to present to the Company and the Partnership potential
investment opportunities to provide a continuing and suitable investment program
consistent with (i) the investment objectives and policies of the Company as
determined and adopted from time to time by the Board and (ii) the investment
allocation method described at Section 10(b) of this Agreement and (2) to
manage, administer, promote, maintain, and improve the Properties on an overall
portfolio basis in a diligent manner. The services of the Advisor are to be of
scope and quality not less than those generally performed by professional asset
managers of other similar property portfolios. The Advisor shall make available
the full benefit of the judgment, experience and advice of the members of the
Advisor's organization and staff with respect to the duties it will perform
under this Agreement. The Advisor may engage one or more Timber Managers, which
may include Affiliates of the Advisor, to manage, promote, and lease the
Properties. To facilitate the Advisor's performance of these undertakings, but
subject to the restrictions included in Sections 4 and 7 and to the continuing
and exclusive authority of the Board of the Company and the general partner of
the Partnership, the Company and the Partnership hereby delegate to the Advisor
the authority to, and the Advisor hereby agrees to, either directly or by
engaging an Affiliate:
(A)    serve as the Company's and the Partnership's investment and financial
advisor and provide research and economic and statistical data in connection
with the Company's assets and investment policies;
(B)    provide the daily management of the Company and the Partnership and
perform and supervise the various administrative functions reasonably necessary
for the management of the Company and the Partnership;
(C)    maintain and preserve the books and records of the Company, including a
stock ledger reflecting a record of the Stockholders and their ownership of the
Company's Shares and acting as transfer agent for the Company's Shares and
maintaining the accounting and other record-keeping functions at the Property
and Company levels;
(D)    investigate, select, and, on behalf of the Company and the Partnership,
engage and conduct business with such Persons as the Advisor deems necessary to
the proper performance of its obligations hereunder, including but not limited
to consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Advisor, and Persons
acting in any other capacity deemed by the Advisor necessary

6

--------------------------------------------------------------------------------




or desirable for the performance of any of the foregoing services, including but
not limited to entering into contracts in the name of the Company and the
Partnership with any of the foregoing;
(E)    consult with the officers and Board and assist the Board in the
formulation and implementation of the Company's financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company and the Partnership;
(F)    oversee the performance by each Timber Manager of its duties, including
collection of payments due from sales of timber and third parties under
contracts related to use of the Property and other assets of the Company and
payment of Property expenses and maintenance;
(G)    conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Timber Manager of its
duties;
(H)    review, analyze and comment upon the operating budgets, capital budgets,
harvest schedules and leasing plans prepared and submitted by the Timber Manager
and aggregate these property budgets into the Company's overall budget;
(I)    review and analyze on-going financial information pertaining to each
Property and the overall portfolio of Properties;
(J)    if a transaction requires approval by the Board of Directors, deliver to
the Board of Directors all documents requested by them in their evaluation of
the proposed investment in the Property;
(K)    formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing, and disposition of Properties on
an overall portfolio basis;
(L)    subject to the provisions of Sections 3(M) and 4 hereof, (i) locate,
analyze and select potential investments in Properties, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Properties will be made; (iii) make investments in Properties on behalf of
the Company or the Partnership in compliance with the investment objectives and
policies of the Company; (iv) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in, Property;
(v) enter into leases, supply agreements and other income-producing contracts
relating to third party use of the Property and other assets of the Company,
including timber harvesting; (vi) enter into service contracts for Property,
including oversight of Affiliated companies that perform property management
services for the Company and the Partnership; (vii) oversee the non-affiliated
Timber Manager and other non-affiliated Persons who perform services for the
Company; and (viii) to the extent necessary, perform all other operational
functions for the maintenance and administration of such Property;
(M)    obtain the prior approval of the Board for any and all investments in
Properties;
(N)    negotiate on behalf of the Company and the Partnership with banks or
lenders for loans to be made to the Company, and negotiate on behalf of the
Company and the Partnership with investment banking firms and broker-dealers or
negotiate private sales of Shares and other securities

7

--------------------------------------------------------------------------------




or obtain loans for the Company and the Partnership, but in no event in such a
way so that the Advisor shall be acting as broker-dealer or underwriter; and
provided, further, that any fees and costs payable to third parties incurred by
the Advisor in connection with the foregoing shall be the responsibility of the
Company or the Partnership;
(O)    obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company and the Partnership in Properties;
(P)    from time to time, or at any time reasonably requested by the Board,
provide information or make reports to the Board related to its performance of
services to the Company and the Partnership under this Agreement;
(Q)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the investment opportunities it has presented to other
Advisor-sponsored programs or that it has pursued directly or through an
Affiliate;
(R)    provide the Company and the Partnership with all necessary cash
management services;
(S)    deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties;
(T)    notify the Board of all proposed material transactions before they are
completed; and
(U)    at the direction of Company management, prepare the Company's periodic
reports and other filings made under the Securities Exchange Act of 1934, as
amended, and the Company's Post-Effective Amendments to the Registration
Statement as well as all related prospectuses, prospectus supplements and
supplemental sales literature and assist in connection with the filing of such
documents with the appropriate regulatory authorities;
(V)    effect any private placements of limited partner interests in the
Partnership or other interests in Properties as may be approved by the Board;
and
(W)    do all things necessary to assure its ability to render the services
described in this Agreement.
4.MODIFICATION OR REVOCATION OF AUTHORITY OF ADVISOR. The Board may, at any time
upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Section 3, provided however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company and the Partnership prior to the date of receipt by the Advisor of such
notification.
5.BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company and the Partnership or
in the name of the Company and the Partnership and may collect and deposit into
any such account or accounts, and disburse from any such account or accounts,
any money on behalf of the Company and the Partnership, under such terms and
conditions as the Board may approve, provided that no funds shall be commingled
with the funds of the Advisor; and the Advisor shall from time to time render

8

--------------------------------------------------------------------------------




appropriate accountings of such collections and payments to the Board and to the
auditors of the Company.
6.RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Partnership.
7.LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or the Partnership, its Shares or its other securities, or otherwise
not be permitted by the Articles of Incorporation or Bylaws of the Company,
except if such action shall be ordered by the Board, in which case the Advisor
shall notify promptly the Board of the Advisor's judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. Notwithstanding the foregoing, the Advisor,
its directors, officers, employees and stockholders, and the directors,
officers, employees and stockholders of the Advisor's Affiliates shall not be
liable to the Company, the Partnership or to the Board or stockholders for any
act or omission by the Advisor, its directors, officers or employees, or
stockholders, directors or officers of the Advisor's Affiliates taken or omitted
to be taken in the performance of their duties under this Agreement except as
provided in Sections 16 and 17 of this Agreement.
8.FEES.
(A)    ADVISOR FEE. Commencing on the Effective Date, the Advisor shall be
entitled to receive a monthly Advisor Fee (the “Advisor Fee”) in consideration
for the services rendered in connection with the management of the Company's
assets in an amount equal to one-twelfth of 1.0% of Assets under Management as
of the last day of the calendar month. The Advisor Fee shall be payable monthly
in arrears by the Company in cash. If payment of the Advisor Fee for any
calendar month will cause an “Event of Default” under the Credit Agreement at
any time during the 12-month period beginning with the month in which payment of
the Advisor Fee is due, the Advisor Fee will accrue but will not be paid to the
Advisor for such calendar month. Notwithstanding anything to the contrary in the
foregoing, the aggregate Advisor Fees payable for fiscal year 2013 shall not
exceed 1.0% of Assets under Management as of September 30, 2012.
(B)    REAL ESTATE DISPOSITION FEE. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Properties,
the Advisor or such Affiliate shall receive at closing a Real Estate Disposition
Fee equal to the lesser of (i) one-half of the Competitive Real Estate
Commission, or (ii) (1) if the Contract Sales Price for the Sale is in excess of
$20 million, then an amount not to exceed 1.0% of the Contract Sales Price of
such Property or Properties, and (2) if the Contract Sales Price for the sale is
$20 million or less, then an amount not to exceed 2.0% of the Contract Sales
Price of such Property or Properties. In each case in which a Real Estate

9

--------------------------------------------------------------------------------




Disposition Fee may be payable, the precise amount of the fee within the limits
set forth in the preceding sentence shall be determined by the Board, including
a majority of the Independent Directors, based upon the extent of the services
provided by the Advisor or its Affiliate and market norms for the services
provided. Notwithstanding anything to the contrary herein, no Real Estate
Disposition Fee shall be payable to the Advisor for Property Sales if such Sales
involve the Company selling all or substantially all of its Properties in one or
more transactions designed to effectuate a Business Combination (as opposed to a
Company liquidation, in which case the Real Estate Disposition Fee would be
payable if the Advisor or an Affiliate provides a substantial amount of services
as provided above). Any Real Estate Disposition Fee payable under this section
may be paid in addition to real estate commissions paid to non-Affiliates,
provided that the total real estate commissions (including such Real Estate
Disposition Fee) paid to all Persons by the Company for each Property shall not
exceed an amount equal to the lesser of (i) 6.0% of the Contract Sales Price of
the Property or (ii) the Competitive Real Estate Commission for the Property.
(C)    SPECIAL PARTNERSHIP UNITS. The Advisor has made capital contributions to
the Partnership in exchange for certain partnership units as described as
follows: $2,000 in exchange for 200 common units and $1,000 in exchange for 100
Special Units. Upon the earliest to occur of the termination of this Agreement
for Cause, a Termination Event, or a Listing, all of the Special Units shall be
redeemed by the Partnership in accordance with the terms of the Partnership
Agreement.
(D)    CHANGES TO FEE STRUCTURE. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.
(E)    NO DUPLICATION OF FEES. Under no circumstances shall the Advisor be
entitled to receive duplicate fees from the Company and the Partnership for the
provision of the same services.
9.EXPENSES.
(A)    REIMBURSABLE EXPENSES. In addition to the compensation paid to the
Advisor pursuant to Section 8 hereof, the Company or the Partnership shall pay
directly or reimburse the Advisor for all of the expenses paid or incurred by
the Advisor (to the extent not reimbursable by another party, such as the dealer
manager) on behalf of the Company and the Partnership pursuant to this
Agreement, including, but not limited to:
(i)the Organization and Offering Expenses; provided, however, that within 60
days after the end of the month in which an Offering terminates, the Advisor
shall reimburse the Company to the extent (i) Capped O&O Expenses borne by the
Company exceed the maximum amount permitted pursuant to the prospectus for the
Offering and (ii) Organization and Offering Expenses borne by the Company exceed
15% of the Gross Proceeds raised in a completed Offering;
(ii)Acquisition Expenses payable to unaffiliated Persons incurred in connection
with the selection and acquisition of Properties;

10

--------------------------------------------------------------------------------




(iii)the actual cost of goods and services used by the Company and obtained from
entities not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of
securities;
(iv)interest and other costs for borrowed money, including discounts, points and
other similar fees;
(v)taxes and assessments on income of the Company or its Properties;
(vi)costs associated with insurance required in connection with the business of
the Company or by the Board;
(vii)expenses of managing and operating Properties owned by the Company, whether
payable to an Affiliate of the Company or a non-affiliated Person;
(viii)all expenses in connection with payments to the Board and meetings of the
Board and Stockholders;
(ix)expenses associated with Listing or with the issuance and distribution of
securities other than the Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;
(x)expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;
(xi)expenses of organizing, redomesticating, merging, liquidating or dissolving
the Company or of amending the Articles of Incorporation or the Bylaws;
(xii)expenses of maintaining communications with Stockholders or their financial
advisors, including the cost of preparation, printing, and mailing annual
reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;
(xiii)regulatory compliance expenses; and
(xiv)audit, accounting and legal fees.
(A)OTHER SERVICES. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company and the Partnership
other than set forth in Section 3, such services shall be separately compensated
at such rates and in such amounts as are agreed by the Advisor and the Board,
including a majority of the Independent Directors, and shall not be deemed to be
services pursuant to the terms of this Agreement.
(B)TIMING OF AND LIMITATIONS ON REIMBURSEMENTS.
(i)Expenses incurred by the Advisor on behalf of the Company and the Partnership
and payable pursuant to this Section 9 shall be reimbursed no less than monthly
to the Advisor. The Advisor shall prepare a statement documenting the expenses
of the Company and the Partnership during each quarter, and shall deliver such
statement to the Company and the Partnership within 45 days after the end of
each quarter.
(ii)Notwithstanding anything else in this Agreement to the contrary, the Company
shall not be required to reimburse the Advisor for any administrative service

11

--------------------------------------------------------------------------------




expenses, including (i) personnel costs and (ii) the Company's allocable share
of overhead expenses of the Advisor.
(iii)The Company shall not reimburse the Advisor at the end of any fiscal
quarter Operating Expenses that, in the four consecutive fiscal quarters then
ended (the “EXPENSE YEAR”) exceed (the “EXCESS AMOUNT”) the 2%/25% Guidelines
for such year unless a majority of the Independent Directors determines that
such excess was justified, based on unusual and nonrecurring factors which a
majority of our Independent Directors deems sufficient. If a majority of the
Independent Directors does not approve such excess as being so justified, any
Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If a majority of the Independent Directors determines such excess was
justified, then within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Advisor, at the direction of a majority of our
Independent Directors, shall send to the stockholders a written disclosure of
such fact, together with an explanation of the factors the Independent Directors
considered in determining that such excess expenses were justified. The Company
will ensure that such determination will be reflected in the minutes of the
meetings of the Board of Directors. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.
10.OTHER ACTIVITIES OF THE ADVISOR.
(A)GENERAL. Nothing herein contained shall prevent the Advisor from engaging in
other activities, including, without limitation, the rendering of advice to
other Persons (including other REITs) and the management of other programs
advised, sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association. The Advisor may, with respect to any
investment in which the Company or the Partnership is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor's obligations to the Company
and the Partnership and its obligations to or its interest in any other
partnership, corporation, firm, individual, trust or association.
(B)POLICY WITH RESPECT TO ALLOCATION OF INVESTMENT OPPORTUNITIES. Before the
Advisor presents an investment opportunity that would in its judgment be
suitable for the Company or the Partnership to another Advisor-sponsored
program, the Advisor shall determine in its sole discretion that the investment
opportunity is more suitable for such other program than for the Company or the
Partnership based on factors such as the following: the investment objectives
and criteria of each program; the cash requirements and anticipated cash flow of
each program; the size of the investment opportunity; the effect of the
acquisition on diversification of each program's investments by type of property
and geographic area and, if applicable, tenant base; the policies of each
program relating to leverage; the estimated income tax effects of the purchase
on each entity; the funds of each entity available for investment and the length
of time such funds have been available for investment. In the event that an
investment opportunity becomes available that is, in the sole discretion of the
Advisor, equally suitable for the

12

--------------------------------------------------------------------------------




Company, the Partnership and another Advisor-sponsored program, then the Advisor
may offer the other program the investment opportunity if it has had the longest
period of time elapse since it was offered an investment opportunity. The
Advisor will use its reasonable efforts to fairly allocate investment
opportunities in accordance with such allocation method and will promptly
disclose any material deviation from such policy or the establishment of a new
policy, which shall be allowed provided (1) the Board is provided with notice of
such policy at least 60 days prior to such policy becoming effective and (2)
such policy provides for the reasonable allocation of investment opportunities
among such programs. The Advisor shall provide the Independent Directors with
any information reasonably requested so that the Independent Directors can
insure that the allocation of investment opportunities is applied fairly.
Nothing herein shall be deemed to prevent the Advisor or an Affiliate from
pursuing an investment opportunity directly rather than offering it to the
Company or another Advisor-sponsored program so long as the Advisor is
fulfilling its obligation to present a continuing and suitable investment
program to the Company which is consistent with the investment policies and
objectives of the Company and the Partnership.
11.RELATIONSHIP OF ADVISOR AND COMPANY. The Company, the Partnership and the
Advisor are not partners or joint venturers with each other, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on either of them.
12.INTELLECTUAL PROPERTY.
(A)WORK PRODUCT. All right, title, and interest, including, without limitation,
all intellectual property rights, in or related to any services, work product,
and development work provided or performed by Advisor or Advisor's
subcontractors under or in connection with this Agreement, including, without
limitation, any works of authorship, inventions, processes, formulas,
proprietary information, databases, customer lists, marketing plans, business
strategies, financial information, forecasts, trademarks, services marks, brand
names, documents, data, designs, ideas, concepts, technical data, and any other
work product (collectively, “WORK PRODUCT”) shall vest in and be the sole and
exclusive property of Company. All copyrightable Work Product performed by or
for Advisor under this Agreement shall be considered works made for hire (as
that phrase is defined the United States Copyright Act, 17 U.S.C. Section 101,
and used in 17 U.S.C. Section 201) and, as such, shall be owned by Company. In
the event that any Work Product under this Agreement cannot be considered as a
work made for hire, Advisor hereby assigns, agrees to assign, and will cause its
employees and subcontractors to assign, to Company for no additional
consideration, all right, title, and interest that it may possess in such Work
Product. If and to the extent it is impossible as a matter of law to assign
ownership rights, including, without limitation, intellectual property rights in
any portion of the Work Product to Company, Advisor hereby grants to Company an
exclusive, irrevocable, perpetual, transferable, fully paid-up, worldwide and
unlimited right to use and exploit in any possible way (including, without
limitation, to modify, copy, amend, translate, further develop, prepare
derivative works of, distribute and sublicense) all intellectual property rights
pertaining to the Work Product, and any portion of it, and warrants with respect
to its employees and subcontractors, that they will do the same. Advisor
represents and warrants that Advisor has enforceable written agreements with all
of its employees and subcontractors involved in the provision of services and
work product under the Agreement to assign to Advisor ownership of work product,
and the intellectual property rights therein, created in the course of their
employment or engagement.

13

--------------------------------------------------------------------------------




(B)FURTHER ACTIONS. At Company's request and without further consideration,
Advisor and Advisor's successors in interest shall execute any and all powers of
attorney, applications, assignments, declarations, affidavits, and any other
papers or documents necessary to perfect such right, title, and interest in
Company, its successors, assigns, and legal representatives. Advisor shall not
apply for the registration of rights in any of the Work Product under any local,
state or federal law of the United States or any other nation and will not
oppose or object in any way to applications for registration of same by Company
or Company's designee. Nothing in this Agreement shall be interpreted as
granting to Advisor any rights to the Work Product or any license to copy, adapt
or take any other action in respect of any Work Product, except on behalf of
Company as provided in this Agreement.
(C)THIRD PARTY MATERIALS. If Advisor shall incorporate into any Work Product any
materials of any third party, Advisor is responsible for obtaining, at its own
expense, all rights, licenses, consents, and permissions necessary for Company
to have the fully paid up, perpetual, irrevocable, worldwide and unlimited right
to use and exploit in any possible way (including, without limitation, to
modify, copy, amend, translate, further develop, prepare derivative works of,
distribute and sublicense) the third party materials in connection with the Work
Product, consistent with the terms of this Agreement, and to sublicense these
rights to others.
13.TERM; TERMINATION OF AGREEMENT.
(A)TERM. This Agreement shall continue in force until the first anniversary of
the Effective Date, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties. The Company, acting through the
Board, will evaluate the performance of the Advisor annually before renewing the
Agreement, and each such renewal shall be for a term of no more than one year.
(B)TERMINATION BY EITHER PARTY.
(i)BY EITHER PARTY. This Agreement may be terminated upon 60 days written notice
without Cause or penalty, by either party (if by the Company, upon approval of a
majority of the Independent Directors).
(ii)BY THE COMPANY. At the sole option of the Company, this Agreement may be
terminated by the Company immediately, subject to the 60-day cure period, for
Cause due to a material breach of this Agreement, upon written notice of
termination from the Board of Directors to the Advisor that the Company has
Cause to terminate this Agreement.
(iii)BY THE ADVISOR. At the sole option of the Advisor, this Agreement shall be
terminated by the Advisor immediately, subject to the 60-day cure period, for
Good Reason due to a material breach of this Agreement, upon written notice of
termination from the Advisor to the Company that the Advisor has Good Reason to
terminate this Agreement.
(iv)SURVIVAL. The provisions of Section 12 and Sections 15 through 27 shall
survive termination of this Agreement.
14.ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate with the approval of the Board, including a majority of the
Independent Directors. The Advisor may assign any rights to receive fees or
other payments under this Agreement

14

--------------------------------------------------------------------------------




without obtaining the approval of the Board. This Agreement shall not be
assigned by the Company or the Partnership without the consent of the Advisor,
except in the case of an assignment by the Company or the Partnership to a
corporation or other organization which is a successor to all of the assets,
rights and obligations of the Company or the Partnership, as the case may be, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company and the Partnership is
bound by this Agreement.
15.PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION. Payments to the Advisor
pursuant to this Section 15 shall be subject to the 2%/25% Guidelines to the
extent applicable.
(A)After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Agreement.
(B)The Advisor shall promptly upon termination:
(i)pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(ii)deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii)deliver to the Board all assets, including Properties, and documents of the
Company then in the custody of the Advisor; and
(iv)cooperate with the Company to provide an orderly management transition.
16.INDEMNIFICATION BY THE COMPANY. The Company shall indemnify and hold harmless
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys' fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, provided that
the Company shall not indemnify and hold harmless the Advisor or its Affiliates
unless all of the following conditions are met:
(i)The Advisor or its Affiliates has determined, in good faith, that the course
of conduct that caused the loss or liability was in the best interests of the
Company.
(ii)The Advisor or its Affiliates was acting on behalf of or performing services
for the Company.
(iii)Such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates.
(iv)Such indemnification or agreement to hold harmless is recoverable only out
of Net Assets and not from the Stockholders.

15

--------------------------------------------------------------------------------




17.INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses including attorneys' fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and are incurred by reason of the Advisor's bad faith, fraud,
willful misfeasance, misconduct, or reckless disregard of its duties, but the
Advisor shall not be held responsible for any action of the Board in following
or declining to follow advice or recommendation given by the Advisor.
18.NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Bylaws, or accepted by
the party to whom it is given, and shall be given by being delivered by hand or
by overnight mail or other overnight delivery service to the addresses set forth
herein:


To the Board and to the Company:
Wells Timberland REIT, Inc.
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: Chairman of the Board
To the Partnership:
Wells Timberland Operating Partnership, L.P
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: Chairman of the Board of
                  Wells Timberland REIT, Inc.,
                  General Partner
To the Advisor:
Wells Timberland Management Organization, LLC
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: President

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 18.
19.MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
20.SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
21.CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
22.ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade

16

--------------------------------------------------------------------------------




inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
23.INDULGENCES, NOT WAIVER. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
24.GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
25.TITLES NOT TO AFFECT INTERPRETATION. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
26.EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
27. NAME. Wells Timberland Management Organization, LLC has a proprietary
interest in the name “Wells.” Accordingly, and in recognition of this right, if
at any time the Company or the Partnership ceases to retain Wells Timberland
Management Organization, LLC or an Affiliate thereof to perform the services of
Advisor, the Company or the Partnership, as the case may be, will, promptly
after receipt of written request from Wells Timberland Management Organization,
LLC, cease to conduct business under or use the name “Wells” or any derivative
thereof and the Company or the Partnership shall use its best efforts to change
the name of the Company to a name that does not contain the name “Wells” or any
other word or words that might, in the sole discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any Affiliate thereof. Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Wells” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company or its Board.
[Signatures appear on next page.]

17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement as of date set forth above.


 
 
WELLS TIMBERLAND REIT, INC., a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Brian M. Davis
 
 
 
Name:
Brian M. Davis
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
 
 
 
 
By:
Wells Timberland REIT, Inc., a Maryland corporation, its General Partner
 
 
 
 
 
 
By:
/s/ Brian M. Davis
 
 
 
Name:
Brian M. Davis
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC, a Georgia limited liability
company
 
 
 
 
 
 
 
By:
/s/ Brian M. Davis
 
 
 
Name:
Brian M. Davis
 
 
 
Title:
Senior Vice President




18